Citation Nr: 1526330	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO. 13-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an initial rating in excess of 30 percent for chronic bronchitis and asthma.

3. Entitlement to a compensable initial rating for bilateral hearing loss.

4. Entitlement to a compensable initial rating for dermatitis of the bilateral hands.

   

REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2011, January 2012, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The July 2011 rating decision granted service connection for chronic bronchitis and assigned a 10 percent rating, effective February 22, 2012.  The Veteran appealed the initially assigned rating.  In a December 2012 rating decision, service connection for asthma was granted.  The disability was combined with the chronic bronchitis, and a 30 percent rating was assigned, effective February 25, 2011, thereby replacing the 10 percent initial rating assigned for the chronic bronchitis alone.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Subsequent to the most recent adjudication of the claim for an increased rating for dermatitis in the August 2014 Supplemental Statement of the Case, additional medical evidence was associated with the record.  As this evidence is not pertinent to the claim decided herein, a remand for initial consideration of the evidence by the RO is not warranted.  

The issues of entitlement to service connection for a psychiatric disability and for increased ratings for bilateral hearing loss, chronic bronchitis and asthma are addressed in the REMAND portion of the decision below.



FINDING OF FACT

Service-connected dermatitis of the hands involves less than 5 percent of both the exposed affected areas and the entire body and requires only non-steroidal topical treatment and not systemic corticosteroid therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for dermatitis of the bilateral hands have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   There is evidence that at some point in the past, the Veteran's claims folder was "rebuilt."  However, there is no indication that there are any procedural or medical documents not of record that would be relevant to the claims currently on appeal.  The Veteran was provided with a VCAA letter in October 2011that addressed the substantiation of his claim for service connection for dermatitis of the bilateral hands.

The Veteran's filing of a notice of disagreement as to the initial rating or effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decisions on appeal, and statements of the case which set forth the relevant diagnostic code for rating the dermatitis disability and included a description of the rating formula for all possible schedular ratings under the applicable diagnostic code, as well as provided the law governing effective dates.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA and private treatment records, and the reports of November 2011 and August 2014 VA examinations were reviewed by both the agency of original jurisdiction and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided diagnoses and information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that any examiner documented a diagnosis or findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

III.  Factual Background and Analysis

The Veteran's dermatitis of the bilateral hands has been assigned a noncompensable initial rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806. The Veteran contends that his symptomatology warrants a compensable rating.
 
Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy was required during the prior 12-month period.  A 10 percent disability evaluation is assigned if there is dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Relevant evidence includes the reports of two VA examinations.  At the November 2011 VA examination, the examiner noted use of topical medications other than corticosteroids on a constant or near-constant basis.  No corticosteroid use was documented.  The examiner noted the skin disability to have a mild impact on the Veteran's ability to work, and noted the Veteran had retired from the Post Office.  The examiner indicated that the percentage of the Veteran's total body area affected by dermatitis was less than 5 percent.  In a January 2012 addendum to the report, he stated that the percentage of exposed body affected was two percent.   

At the August 2014 VA examination, the examiner indicated that the Veteran uses over the counter creams to control his symptoms.  The examiner observed no percentage of the Veteran's total body area to be affected by dermatitis or eczema.  

Based on the above, the Board determines that a compensable rating is not warranted for the Veteran's service-connected dermatitis of the bilateral hands.  A compensable rating requires that the dermatitis or eczema manifest over at least 5 percent of the entire body, 5 percent of the exposed areas of the body, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period. The competent evidence does not establish that the Veteran's disability meets these criteria. 

In his January 2013 VA Form 9, the Veteran described his dermatitis as affecting the top, palm, and all fingers of each hand causing cracking, bleeding, and peeling.  He indicated that he wears gloves during a bad flare-up.  The Veteran is competent to speak to readily observable symptoms, such as skin disease. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  However, in this case, his subjective symptoms are not borne out by the medical evidence.  Such subjective symptoms were noted in a February 2000 treatment note submitted by the Veteran, but that report is not relevant to the question of the appropriate rating for his disability since he filed his claim in September 2011.  Contemporaneous treatment notes do not reflect complaints or treatment for the symptoms the Veteran describes.  While the Board recognizes that the Veteran's symptoms could at times be of the nature he described in his written statements, the preponderance of the evidence does not establish that such a degree of severity is permanent.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of an increase in severity unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, the Board determines that the preponderance of the evidence supports no more than a noncompensable rating for the Veteran's dermatitis of the bilateral hands, and the claim is denied.

IV.  Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's skin disability manifests in subjective complaints of peeling, cracking, and bleeding of the hands.  The applicable rating criteria for these disabilities contemplate such symptoms.  

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed.  Nevertheless, the evidence has not suggested that his service-connected disability would cause a marked interference with his employment if he were working.  Further, his skin disability has not resulted in hospitalization.  In light of the above, the Board concludes that the Veteran's skin disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for the service-connected dermatitis is denied.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and nothing suggests he is not employed due to his service-connected dermatitis.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

Entitlement to an initial compensable rating for dermatitis of the bilateral hands is denied.


REMAND

Service Connection for a Psychiatric Disorder

The Veteran has filed a claim of entitlement to service connection for PTSD as a result of stress experienced while working at a top secret facility during service in Hawaii.  An October 2013 VA treatment record indicates that the Veteran does not meet the criteria for PTSD, but does have anxiety disorder NOS, as well as a sleepwalking disorder.  All of his current psychiatric diagnoses must be considered for service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In addition, his service personnel records establish that he was a computer programmer with top secret clearance and stationed in Hawaii.  Thus, there is sufficient evidence to warrant a VA examination to assess the nature of his psychiatric disability and its relationship to service. 

Further, the record contains a mental health intake note from October 2013, but it appears that the VA treatment notes dated after October 2013 are only related to the Veteran's eyes.  Therefore, all VA treatment notes for the Veteran dated from October 2013 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Increased Rating for Chronic Bronchitis and Asthma

Review of the evidence reveals that not all of the Veteran's VA treatment records pertinent to his claim for an increased rating for his service-connected respiratory disabilities have been obtained.  Specifically, the Veteran submitted a portion of a May 2014 VA medical record indicating he underwent pulmonary testing.  Moreover, in the most recent August 2014 VA examination report, the examiner noted review of a June 20, 2014, VA pulmonary consultation noted.  However, as previously noted, the record presently before the Board does not include the Veteran's pertinent VA treatment records dated after October 2013.  Thus, on remand, the RO must take undertake efforts to obtain all updated VA and private medical records showing the treatment or assessment of the Veteran's service-connected pulmonary disabilities.  Id.

Increased Rating for Bilateral Hearing Loss

The Veteran most recently underwent a VA examination to assess the severity of his bilateral hearing loss disability in August 2014.  Thereafter, he submitted records from an October 2014 private audiologic evaluation that suggests his bilateral hearing acuity may be worse than what is reflected in the most recent VA examination report.  Given the close proximity in the timing of the two examinations, it is unclear from the evidence whether the Veteran's hearing loss may have worsened since the August 2014 VA examination.  A remand is warranted in order to afford the Veteran a new examination to determine the current severity of his bilateral hearing loss.        

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to associate with the evidence of record all VA medical records for the Veteran dated from October 2013 to the present and all private medical records identified by the Veteran as pertinent to the claims on appeal.  All requests and responses, positive and negative, must be included in the electronic records.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available and reviewed by the examiner, and the examination report should reflect that such review occurred.  

Based on the results of the examination and the review of the record, the examiner is asked to identify all diagnoses present during the period of the claim.  If the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor events that support the diagnosis. 

The examiner must also offer an opinion as to whether it at least as likely as not (a 50 percent probability or more) that any acquired psychiatric disability present during the period of the claim is causally or etiologically a result of the Veteran's military service.

A complete rationale for any opinion advanced must be provided. 

3.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran a VA audiological examination by an examiner other than the examiner who conducted the August 2014 examination to determine the current degree of severity of his bilateral hearing loss.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

A complete rationale for any opinion advanced must be provided. 

4.  Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158 , 3.655.
 
5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. I f any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


